Citation Nr: 1227281	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant is entitled to reinstatement as a helpless child for Dependent and Indemnity Compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from July 1944 to November 1945.  He died in the line of duty during World War II.  The appellant is his surviving adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's claim to be reinstated as a helpless child for DIC purposes.

In a March 2009 VA Form 9, the appellant requested both a hearing before a Decision Review Officer (DRO) at the RO and a hearing before a member of the Board.  A DRO hearing was scheduled for September 12, 2011.  However, the appellant subsequently withdrew his request for both a DRO and a Board hearing.  Under these circumstances, the Board finds that the appellant has been afforded his opportunity for a hearing and that his request to testify before the RO and the Board has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran served during World War II when he died in the line of duty.  The appellant is the Veteran's surviving son who was born in October 1939.  After the Veteran's death, his surviving spouse (who is also now deceased) was awarded a death pension in February 1946.  The appellant was added to the award as a dependent.  On or around the appellant's 18th birthday, the appellant's mother filed a claim for additional DIC benefits on account of the appellant being a helpless child.  In January 1958, after the appellant's 18th birthday, VA recognized him as a helpless child because he became permanently incapable of self-support prior to his 18th birthday by reason of mental or physical defect diagnosed as petit mal epilepsy.  The helpless child award continued until the appellant married C.B. in November 1968 in Alabama.  By a December 1968 letter, VA informed the appellant, through his guardian, that the helpless child benefit would be terminated on account of the marriage.

In September 2006, the appellant filed a claim from which the current appeal arises.  He requested reinstatement of DIC benefits as a helpless child because, although he had married, he was now divorced.  During the course of the appeal, the appellant submitted an incomplete divorce decree, dated in October 2004, between himself and M.C.R.  Whether M.C.R. is the same woman who was identified in the November 1968 marriage certificate as C.B. is unclear from the record.

On first blush, it would appear that the claim should be denied as a matter of law because the divorce was secured after November 1, 1990.  Although there may be reinstatement of benefits eligibility based upon terminated marriage relationships, for a child whose marriage has been dissolved by a court with basic authority to render divorce decrees, the marriage must have been terminated prior to November 1, 1990.  See 38 C.F.R. § 3.55(b)(2) (2011).  Because the appellant's submitted divorce decree was from October 2004, there would be no reinstatement on account of the divorce.  It was on this basis that the RO denied the appellant's claim.  Nevertheless, 38 C.F.R. § 3.55(b)(1) allows for possible reinstatement of benefits if the child's marriage (i) was void or (ii) has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify a claimant of the information and evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In the appellant's case, he was never sent a letter notifying him of how to substantiate the claim.  The initial correspondence by the RO following the claim was the November 2007 decision that denied the claim.  Therefore, the claim must be remanded so the appellant may be sent a VCAA-compliant notice letter.  The letter should inform him of the information and evidence needed to substantiate his claim for reinstatement as a helpless child for DIC purposes, including on the basis of having a marriage that was void or having the marriage annulled.

Other avenues than a divorce decree for reinstatement based on marriage termination are significant because, in the appellant's March 2009 VA Form 9, he indicated that it was not permissible for him to marry because he was a helpless child and permission from his guardian was necessary.  Thus, the appellant contends that the previous marriage was void and never in force.

The notice letter should also ask the appellant to clarify his marital history and explain whether the October 2004 divorce decree referencing M.C.R. pertains to the marriage in November 1968 to C.B.

Additional development is also necessary on remand.  VA's Adjudication Procedure Manual includes development procedures for certain domestic relations questions.  One situation requiring a Regional Counsel opinion is when a claimant alleges a marriage is void.  See M21-1MR, Part III, Subpart iii, ch. 5, sec. A(3)(d) (2011).  Because the appellant alleges his marriage was void, a Regional Counsel opinion should be requested that addresses the question of whether the appellant's marriage was valid or if it was void.

Accordingly, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the appellant and his representative.  The letter should notify the appellant of the information and evidence necessary to substantiate his claim for reinstatement as a helpless child for DIC purposes, including on the basis of having a marriage that was void or having the marriage annulled.

Also, ask the appellant to clarify his marital history and explain whether the October 2004 divorce decree referencing M.C.R. pertains to the marriage in November 1968 to C.B.  Ask him to submit complete copies of any marriage certificate and divorce decree in his possession.

The appellant and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, forward the claims file to appropriate personnel for a Regional Counsel opinion.  See M21-1MR, Part III, Subpart iii, ch. 5, sec. A(3)(d).  The Regional Counsel opinion should address whether the appellant's marriage was valid or if it was void.  The opinion should include discussion of the appellant's contention that the marriage was void on account of his mental incapacity and failure to have permission from a guardian.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

